An unpub|isl‘lled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

ROBERT PAUL SERVIN, No. 6397 0
Appellant, . 
vs. F § L § 
BRIAN E. WILLIAMS, SR., WARDEN, o

S-D-C-C-, UCl` l 5 2013
Respondent.

 

    

' ‘ C\E K. L|NDEMAN
' \ n ` 

ORDER DISMISSING APPEAL "* ‘ a s

This is a proper person appeal from an order denying a mc)’§tion
for reconsideration. Second Judicial District Court, Washoe County; Brent
T. Adams, Judge.

Because no statute or court rule permits an appeal from an
order denying a motion for reconsideration, We lack jurisdiction. Phelps v.
State, 111 Nev. 1021, 1022-23, 900 P.Zd 344, 344-45 (1995); Castillo v.
szaze, 106 Nev. 349, 352, 792 92d 1133, 1135 <1990). Accordingiy, we

ORDER this appeal DISMISSED.

 ~; J.

Hrdesty

  
    

Parraguirre v
 , J_
Cherry 0 l

cc: Hon. Brent T. Adams, District Judge
Robert Paul Servin
Attorney General/Carson City
Washoe County District Attorney l
S“P“E"'E °°"“T Washoe District Court Clerk

oF
NEvAnA

<0> 1947A ~-